UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34688 Tengion, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-0214813 (I.R.S. Employer Identification No.) 2900 Potshop Lane, Suite 100 East Norriton, PA 19403 (Address of principal executive offices) (610) 292-8364 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, as defined in Rule 12b-2 of the Exchange Act. Large acceleratedfiler [ ]Accelerated filer [ ]Non-accelerated filer [X]Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act.Yes[ ]No [X] As of August 5, 2010 there were 12,354,630 shares of the registrant’s common stock outstanding. -2- TENGION, INC. FORM 10-Q INDEX Part I.Financial Information Item 1.Financial Statements Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 22 Part II.Other Information Item 1.Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3.Defaults Upon Senior Securities 39 Item 4.(Removed and Reserved) 39 Item 5.Other Information 40 Item 6.Exhibits 40 Signature Page 41 -3- PART I. FINANCIAL INFORMATION Item 1. Financial Statements. TENGION, INC. (A Development-Stage Company) Balance Sheets December 31, June 30, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments 2,499,013 5,548,633 Deferred equity offering costs 1,104,708 — Prepaid expenses and other 396,105 412,662 Total current assets 20,803,955 27,839,131 Property and equipment, net 16,243,053 13,855,285 Other assets 191,385 169,239 Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Current portion of long-term debt $ $ Accounts payable 1,854,481 933,474 Accrued expenses 2,986,797 1,994,317 Total current liabilities 18,037,654 15,848,439 Long-term debt 8,640,402 2,420,995 Warrant liability 314,431 — Other liabilities 403,477 406,894 Total liabilities 27,395,964 18,676,328 Redeemable convertible preferred stock, $0.001 par value, authorized 83,785,721 shares at December 31, 2009 and no shares authorized at June 30, 2010; issued and outstanding 81,954,127 shares at December 31, 2009 and no shares issued or outstanding at June 30, 2010 — Commitments and contingencies Stockholders' equity (deficit): Preferred Stock, $0.001 par value; authorized 10,000,000 shares at June 30, 2010; no shares were issued or outstanding at at December 31, 2009 or June 30, 2010 — — Common stock, $0.001 par value; authorized 90,000,000 shares at June 30, 2010; issued and outstanding 701,581 and 12,354,630 shares at December 31, 2009 and June 30, 2010, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. -4- TENGION, INC. (A Development-Stage Company) Statements of Operations (unaudited) Period from July 10, 2003 (inception) through Three Months Ended June 30, Six Months Ended June 30, June 30, Operating expenses: Research and development $ General and administrative Depreciation Total operating expenses ) Interest income Interest expense and change in fair value of preferred stock warrant ) Net loss $ ) $ ) $ ) $ ) $ ) Accretion of redeemable convertible preferred stock to redemption value ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted net loss attributable to common stockholders per share $ ) $ ) $ ) $ ) Weighted average common stock outstanding- basic and diluted The accompanying notes are an integral part of these financial statements. -5- TENGION, INC. (A Development-Stage Company) Unaudited Statements of Cash Flows (unaudited) Period from July 10, 2003 (inception) Six Months Ended through June 30, June 30, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Loss on disposition of property and equipment ) Amortization of net discount on short-term investments — — ) Noncash interest expense ) Noncash rent expense Stock-based compensation expense Changes in operating assets and liabilities: Prepaid expenses and other assets ) ) ) Accounts payable ) ) Accrued expenses and other ) ) Net cash used in operating activities ) ) ) Cash flows used in investing activities: Purchases of short-term investments ) ) ) Sales and redemption of short-term investments Cash paid for property and equipment ) ) ) Proceeds from the sale of property and equipment 553 — Net cash provided by (used in) investing activities ) ) Cash flows provided by financing activities: Proceeds from sale of Redeemable Convertible Preferred Stock, net — — Proceeds from public offering, net — 25,905,579 Issuance of common stock 474 Repurchase of common stock — — ) Issuance costs related to long-term debt — — ) Payment of deferred equity offering costs — — ) Proceeds from long-term debt — Payments on long-term debt ) ) ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period — Cash and cash equivalents, end of period $ $ $ Supplemental cash flow disclosures: Noncash investing and financing activities: Conversion of note principal to Series A Redeemable Convertible Preferred Stock $
